DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 11, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,388,289 to Mazur.
Mazur ‘289 teaches limitations for a “fastener assembly” – as shown and described, “comprising: a fastener” – 12, “comprising: a first portion of a shaft which defines threads” – One of ordinary skill in the art would recognize that the largest diameter portion of the shank of fastener 12 is male threaded corresponding to female thread of fastener hole 24 as described, “a second portion of the shaft” – the tapered portion of shank 12 as shown, “which extends from the first portion of the shaft to a third portion of the shaft” – the cylindrical portion of shank of 12 nearest the leading end teaches limitation for ‘third portion’, “wherein the second portion of the shaft has a truncated conical shape extendinq from the first portion of the shaft to a third portion of the shaft” – as shown, “the third portion of the shaft, which extends from the second portion of the shaft, wherein at least a portion of the third portion of the shaft comprises a cylindrical configuration” – as shown, “and an e-nut, comprising threads” – including 10 wherein limitation of ‘e-nut’ does not clearly define further structure of a nut that might be relied on to patentably distinguish from the well-known structure of the prior art nut, “wherein the threads of the first portion of the shaft are compatible for engagement with the threads of the e-nut” – as described.  
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” – as shown. 
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut” – as shown.  
positioned abuttinq the first portion of the shaft and a circular cross section abuttinq the third portion of the shaft” One of ordinary skill in the art would recognize a circular cross section to be inherent to the teachings of the reference and/or shown in perspective. 
As regards claim 7, reference teaches further limitation of “a diameter of the circular cross section of the second portion abuttinq the first portion of the shaft is greater in dimension than a dimension of a diameter of a second circular cross section positioned abutting the third portion of the shaft. 
As regards claim 8, reference teaches further limitation of “the third portion of the shaft of the fastener comprises a distal end portion which comprises a beveled portion extending about the third portion” - the leading or ‘distal’ end of the prior art fastener 12 has taper or bevel as broadly recited.
As regards claim 11, reference teaches further limitation of “a distal end portion of the third portion of the shaft of the fastener from the second portion of the fastener defines a beveled surface extending about the third portion of the shaft” - the leading or ‘distal’ end of the prior art fastener 12 has taper or bevel as broadly recited.
As regards claim 14, reference teaches further limitation of “with rotating the fastener and advancing the threads of the first portion of the shaft along the threads of the e-nut the second portion of the shaft contacts at least one tine of the e-nut” – with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize 
As regards claim 15, reference teaches further limitation of “with further rotation of the fastener the planar curved surface of the second portion of the fastener moves along an at least one tine of the e-nut pushing the at least one tine in a direction away from a central axis of the fastener” – with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited in a position wherein the fastener is less advanced into the nut wherein tine 30 is moved radially outwards due to contact with the tapered portion as the fastener is advanced. 
As regards claim 21, reference teaches further limitation of “the at least one tine” – 30, “includes a securement flange” – portion of 30 shown to be in contact with 12 in Fig 4, “which moves with the at least one tine in the direction away from the central axis of the fastener” – inherent to the geometry of the prior art structure. 
As regards claim 22, reference teaches further limitation of “the at least one tine includes a plurality of tines positioned about the central axis of the fastener with the fastener positioned within the e-nut” – reference teaches a plurality of tines 30,32. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur.
Although Mazur ‘289 illustrates the head defines a hex drive for receiving a tool, the reference does not teach “the head defines an opening for receiving an insertion of a tool”, however, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the head with an opening for receiving a tool such as single or cross-slot or hexagonal opening for example where examiner takes Official Notice that the example opening geometries cited are well known in the art as equivalent to the illustrated hex drive for receiving a tool and would not otherwise affect function of the arrangement.

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur in view of U.S. Pat. No. 5,306,091 to Zaydel.
As regards claims 12, and 24 although Mazur ‘289 illustrates the leading or ‘distal’ end comprises a rounded surface, not (claim 12) “the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft” or (claim 24) “the distal end of the third portion of the shaft of the fastener comprises a planar surface”, Zaydel ‘091 for example discloses that it’s well known in the art to provide a planar distal end that is perpendicular to the axis of the fastener.  It would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide the fastener of Mazur ‘289 with a planar end that is perpendicular to the axis of the fastener as well known in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2016/0208839 to Vidal discloses a structurally-similar fastener to that of the present invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677